432 F.2d 358
75 L.R.R.M. (BNA) 2430, 64 Lab.Cas.  P 11,219
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STANLEY AIR TOOLS, DIVISION OF the STANLEY WORKS, Respondent.
No. 20171.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1970.

Stanley R. Zirkin, Atty., N.L.R.B., Washington, D.C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty., N.L.R.B., Washington, D.C., on brief.
Jeffrey A. Belkin, Cleveland, Ohio, for respondent; Louis S. Belkin, Elliott H. Goldstein, Belkin, Belkin & Goldstein, Cleveland, Ohio, on brief.
Before EDWARDS, CELEBREZZE and BROOKS, Circuit Judges.


1
PER CURIAM ORDER.


2
The National Labor Relations Board seeks enforcement of its orders issued against Stanley Air Tools, Division of the Stanley Works.  The Board's Decision and Order, issued May 14, 1968, is reported at 171 N.L.R.B. No. 48.  The Board's supplemental Decision and Order, issued November 10, 1969, is reported at 179 N.L.R.B. No. 89.  The Board found violations of Section 8(a)(1) of the Act due to respondent interfering with, restraining and coercing its employees so as to improperly affect the result of a Board election, and also that respondent's refusal to recognize the bargain with the Union was not based upon a good faith doubt of the Union's majority and was, therefore, in violation of Section 8(a)(5) and (1) of the Act.


3
This case was first heard before National Labor Relations Board v. Gissel Packing Company, 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969) and then reconsidered after Gissel when it was remanded to the Board by the Fourth Circuit.  The Board then found by supplemental decision: 'The coercive effects of the Respondent's unfair labor practices cannot be eliminated by traditional remedies, and were of such a nature as to make a fair election doubtful, if not impossible.'


4
The crucial factual issue decided by the Board was that the employee largely responsible for respondent's violations was a supervisor, and we conclude that there is a substantial evidence on the record as a whole supporting this finding as well as the other findings of the Board.


5
Therefore, the Board's orders as issued shall be enforced.